ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                          )
                                       )
International Oil Trading Company      )   ASBCA Nos. 57491, 57492, 57493
                                       )
Under Contract Nos. SP0600-07-D-0483   )
                    SP0600-09-D-0515   )

APPEARANCES FOR THE APPELLANT:             Melissa B. Coffey, Esq.
                                           Christopher M. Kise, Esq.
                                           Joshua M. Hawkes, Esq.
                                            Foley & Lardner LLP
                                            Tallahassee, FL

                                           Ronald H. Uscher, Esq.
                                           Lori Ann Lange, Esq.
                                           Donald A. Tobin, Esq.
                                            Peckar & Abramson LLP
                                            Washington, DC

                                           Rusty Hardin, Esq.
                                           Ryan Higgins, Esq.
                                           Jennifer E. Brevorka, Esq.
                                            Rusty Hardin & Associates, LLP
                                            Houston, TX

APPEARANCES FOR THE GOVERNMENT:            Michael P. Goodman, Esq.
                                            Engineer Chief Trial Attorney
                                           James A. Wallace, Esq.
                                            Engineer Trial Attorney
                                            U.S. Army Engineer District, Middle East

                                           Daniel K. Poling, Esq.
                                            DLA Chief Trial Attorney
                                           Jared M. Miller, Esq.
                                           Matthew Vasquez, Esq.
                                           Howard M. Kaufer, Esq.
                                            Trial Attorneys
                                            DLA Energy
                                            Fort Belvoir, VA
                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: June 26, 2018



                                                  MARK MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57491, 57492, 57493, Appeals of
International Oil Trading Company, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2